—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered April 20, 1994, convicting defendant, after a jury trial, of manslaughter in the first degree, and criminal possession of a weapon in the second and third degrees, and sentencing him to concurrent terms of 7 to 21 years, 4 to 12 years and 2 to 6 years, respectively, unanimously affirmed.
*223The verdict was not against the weight of the evidence. There was ample testimonial and forensic evidence to disprove defendant’s claim of justification beyond a reasonable doubt (People v Scott, 234 AD2d 126). We find no basis upon which to disturb the jury’s determinations of credibility.
Defendant’s claim with respect to the court’s charge is without merit and his claim with respect to the People’s summation does not warrant reversal. Concur—Murphy, P. J., Milonas, Mazzarelli and Andrias, JJ.